Citation Nr: 0119143	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  94-34 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The veteran served on active duty from May 1963 to November 
1963 and from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 RO decision that 
denied service connection for PTSD.  In March 1996, and again 
in April 1997, the Board remanded this case for additional 
development of the veteran's claim.


FINDINGS OF FACT

1.  The veteran served in Vietnam from July 1966 to June 1967 
as a tractor operator or quarry machine operator.

2.  The veteran did not engage in combat with the enemy.

3.  The stressful incidents which the veteran alleges to have 
experienced in Vietnam have not been verified by credible 
supporting evidence that the claimed in-service stressors 
occurred.


CONCLUSION OF LAW

The requirements for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.304(f) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1963 to November 
1963 and from June 1964 to June 1967.  The latter tour 
included service in the Republic of Vietnam from July 1966 to 
June 1967.  Service personnel records, specifically DA Form 
20, show that his military occupational specialty (MOS) in 
Vietnam was tractor operator or quarry machine operator.  
Service medical records show no complaints or findings for a 
psychiatric disorder.

In August 1992, the RO received a claim for service 
connection for PTSD.  A discharge summary from a VA Medical 
Center (VAMC), dated in March 1993, shows a diagnosis of 
PTSD, delayed type with affective features, profound.  A 
discharge summary from a VA Medical Center (VAMC), dated in 
April-May 1993, shows a diagnosis of PTSD, delayed with acute 
exacerbation.

In a September 1993 rating decision, the RO denied service 
connection for PTSD.

An October 1993 VA psychological assessment included a 
diagnosis of PTSD, delayed, severe.

In February 1994, the veteran testified at a hearing at the 
RO.  In his testimony and written statements to the RO, the 
veteran contends that he has developed PTSD as a result of 
his wartime experiences in Vietnam.  In support of his claim, 
he has described in general terms two in-service stressors: 
(1) an incident during which his tractor and the soldiers 
guarding it were subjected to an enemy mortar attack; and (2) 
an incident in which the veteran accidentally killed two 
elderly Vietnamese civilians.

After the hearing, the RO submitted a description of the 
veteran's alleged stressors as well as information 
identifying the unit in which he served in Vietnam and the 
dates of service to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (then the United States 
Army and Joint Services Environmental Support Group (ESG)).  
The RO requested that the ESG furnish any reports or 
information which might serve to verify the occurrence of the 
stressful events the veteran alleged to have experienced.

In May 1994, the ESG replied that the information furnished 
was insufficient for the purpose of conducting any meaningful 
research on the veteran's behalf.  The ESG stated that the 
veteran must provide such specific information as the dates 
of the incident to within seven days, type and location of 
the incident, number and full names of casualties, and other 
units involved down to the company level.

In June 1994, the RO continued the denial of service 
connection for PTSD.

In March 1996, the Board remanded this case instructing the 
RO to obtain from the veteran additional information needed 
in order to verify his claimed in-service stressors.  In May 
1996, the RO sent the veteran a letter requesting additional 
information to be used to verify his alleged stressors.  The 
letter noted that this information was necessary for 
verification purposes and stated that "[i]f you are unable 
to provide all the information requested, you should tell us 
as much as you can."  No response from the veteran was 
received.  

In February 1997, the RO sent correspondence to the veteran 
indicating that his claim was being returned to the Board.  
This letter was returned by the post office as undeliverable.  
The post office sticker indicated that the veteran had moved 
and left no forwarding address.

In April 1997, the Board remanded this case directing the RO 
to again request from the veteran additional information 
needed in order to verify his claimed in-service stressors.  
The Board's remand also instructed the RO to attempt to 
verify his alleged stressors regardless of the veteran's 
response.

A report of contact, dated in May 1997, noted that the 
veteran's February 1997 mail had been returned as 
undeliverable.  The report noted that several attempts to 
contact the veteran by telephone were unsuccessful.  It also 
noted that a search using the telephone information service 
was unsuccessful.

A record in the file, dated in June 1999, noted that the 
veteran's whereabouts remained unknown.  It also noted that 
an internet search using the veteran's name and his old phone 
number failed to locate him.  

In January 2001, correspondence was received from USASCRUR.  
Attached to the correspondence was the unit history from the 
577th Engineer Battalion, which failed to verify the 
veteran's alleged stressors.  The letter further noted that 
confirmation of the veteran's alleged stressors could not be 
verified without further identifying information.

In February 2001, the RO sent a supplemental statement of the 
case (SSOC) to the veteran's address of record.  The SSOC 
noted the RO's inability to locate the veteran in order to 
obtain additional information from which to verify his 
alleged in-service stressors.  No response from the veteran 
was received.

II.  Analysis

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f) (2000)).  The amended 38 C.F.R. 
§ 3.304(f) states that, if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's testimony alone may establish the occurrence of the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (2000); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

Under the old regulations, service connection for PTSD 
required: (1) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f)(1998).  
Under the current regulation, service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f)(2000).

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
law further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  In the case of information or evidence that the 
claimant is notified is to be provided by the claimant, if 
such information or evidence is not received by VA within one 
year from the date of such notification, no benefit may be 
paid or furnished by reason of claimant's application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C.A. § 5103).

In its prior remands, dated in March 1996 and in April 1997, 
the Board endeavored to fulfill the statutory duty to assist 
by attempting to verify the veteran's alleged stressors in 
this matter.  In reviewing the file, however, it appears the 
veteran has failed to respond to the RO's inquiries for 
additional information herein.  

In May 1996, the RO sent the veteran a letter requesting 
additional information from which to verify his alleged 
in-service stressors.  Unfortunately, no response from the 
veteran was forthcoming.  The veteran was reminded of the 
necessity of this information by both the Board's April 1997 
remand and the RO's February 2001 supplemental statement of 
the case.  However, he has failed to provide any additional 
information from which to verify his alleged in-service 
stressors herein.  The RO's attempts to verify the veteran's 
in-service stressors based upon the current evidence of 
record have been unsuccessful.

The RO has made a good faith attempt to locate the veteran 
without success.  Although he may have changed his residence 
during the course of this appeal, the veteran failed to 
provide any reasonable manner to locate him or otherwise 
correspond with him.  See Hyson v. Derwinski, 5 Vet. App. 262 
(1993) (noting that it is the claimant's responsibility to 
keep VA advised of his whereabouts).  In this regard, the 
veteran last presented evidence in this matter during the 
February 1994 hearing before the RO, over seven years ago.

If a claimant wishes assistance, he or she cannot passively 
wait for it in circumstances where he has information that is 
essential in obtaining the putative evidence or his or her 
own actions are essential in obtaining the putative evidence.  
Wamhoff v. Brown, 8 Vet. App. 517 (1996); Hayes v. Brown, 5 
Vet. App. 60, 68 (1993); Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Here, the Board and the RO requested specific 
actions on the part of the veteran, to include providing 
specified information concerning his alleged in-service 
stressor.  The veteran has not responded to the Board's or 
the RO's attempts to obtain information necessary to assist 
him in developing his claim.  Accordingly, the Board 
concludes that it must decide the appeal based on the 
evidence of record because all attempts to locate the veteran 
to further develop the evidence have been exhausted and 
further remands would serve no useful purpose.  Likewise, 
although the Veterans Claims Assistance Act of 2000 was 
enacted during the pendency of the this appeal, the Board 
concludes that remand to try to find the veteran to notify 
him of the new law would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

As noted above, the amended 38 C.F.R. § 3.304(f) states that, 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's testimony alone may 
establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f) (2000); see also Cohen, 10 Vet. App. at 
128.  The phrase, "engaged in combat with the enemy", 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 at para. 4 (Oct. 18, 1999).  A determination as to 
whether a veteran "engaged in combat with the enemy" must 
be made on a case by case basis.  Id. at para. 6.

In this case, service personnel records do not indicate that 
the veteran served in a combat capacity in Vietnam.  His MOS 
in Vietnam was tractor operator or quarry machine operator 
which was not a combat MOS.  He received no awards or 
decorations that signify that he participated in combat 
actions.  The veteran has asserted that he was involved in an 
incident during which his tractor and the soldiers guarding 
it were subjected to an enemy mortar attack.  However, there 
is no evidence to support this assertion and, more 
significantly, no evidence that the veteran personally 
participated in events constituting an actual fight with the 
enemy.  Moreover, the unit history of the veteran's battalion 
received from USASCRUR does not support the veteran's 
assertions.  Accordingly, the Board concludes, based on the 
evidence in its entirety, that the veteran did not engage in 
combat with the enemy.

Therefore, in order for the claim for PTSD to be granted, 
there must be credible supporting evidence that the claimed 
in-service stressor actually occurred under either the old 
version of section 3.304(f) or the new version.  In this 
case, although attempts were made to verify the alleged 
stressful events, the events alleged by the veteran have not 
been verified by any supporting evidence including the unit 
history of his battalion received from USASCRUR.  
Accordingly, the Board concludes that the requirements for 
service connection for PTSD have not been met, and the claim 
must be denied.


ORDER

Service connection for PTSD is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

